Vanguard Diversified Equity Fund Summary Prospectus February 24, 2010 Investor Shares Vanguard Diversified Equity Fund (VDEQX) The Funds statutory Prospectus and Statement of Additional Information dated February 24, 2010, and the most recent shareholder reports are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide long-term capital appreciation and dividend income. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses None 12b-1 Distribution Fee None Other Expenses None Acquired Fund Fees and Expenses 0.43% Total Annual Fund Operating Expenses 0.43% 1 1 The Total Annual Fund Operating Expenses shown in this table do not correlate to the expense ratio shown in the Financial Highlights table because that ratio does not include the Acquired Fund Fees and Expenses. Example The following example is intended to help you compare the cost of investing in the Fund (based on the fees and expenses of the Acquired Funds) with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Fund provides a return of 5% a year and that operating expenses of the Fund and its underlying funds remain the same. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 1 Year 3 Years 5 Years 10 Years $44 $138 $241 $542 Portfolio Turnover The Fund may pay transaction costs, such as purchase fees, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 5% of the average value of its portfolio. Primary Investment Strategies As a fund of funds, the Diversified Equity Fund invests in a diversified group of other Vanguard stock mutual funds, rather than in individual securities. The underlying funds holdings consist of large-, mid-, and small-capitalization stocks of domestic companies. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Manager risk , which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause one or more of the Funds actively managed underlying fundsand, thus, the Fund itselfto underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns compare with those of a relevant market index. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is 2 available on our website at www.vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. During the periods shown in the bar chart, the highest return for a calendar quarter was 17.56% (quarter ended June 30, 2009), and the lowest return for a quarter was 22.78% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2009 Since Inception (June 10, 1 Year 2005) Vanguard Diversified Equity Fund Return Before Taxes 33.81% 0.57% Return After Taxes on Distributions 33.60 0.02 Return After Taxes on Distributions and Sale of Fund Shares 22.26 0.38 MSCI US Broad Market Index (reflects no deduction for fees, expenses, or taxes) 28.76% 1.15% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the 3 same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Manager Duane F. Kelly, Principal of Vanguard. He has managed the Fund since its inception. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website at www.vanguard.com , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares To open and maintain an account $3,000 To add to an existing account $100 by check, exchange, wire, or electronic bank transfer (other than Automatic Investment Plan, which has no established minimum). Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Financial Intermediary Compensation The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares or related services. 4 This page intentionally left blank. This page intentionally left blank. Vanguard Diversified Equity Fund Investor SharesFund Number 608 © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SP608 022010
